                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ALIA SALEM AL-SABAH,                              *
                                                  *
       Plaintiff,                                 *
                                                  *
v.                                                *       Civil Case No. SAG-17-730
                                                  *
JEAN AGBODJOGBE, et al.,                          *
                                                  *
       Defendants.                                *
                                                  *
*      *       *       *      *       *       *       *      *       *      *       *       *     *

                                  MEMORANDUM OPINION

       The parties came before the Court for a Pretrial Conference on Friday, January 10, 2020.

Before the conference, on December 18, 2019, the parties submitted a Proposed Pretrial Order

under seal. ECF 198.1 In a proposed pretrial order, each party must provide “[t]he details of the

damages claimed or any other relief sought as of the date of the pretrial conference.” Loc. R.

106.2(g) (D. Md. 2018). Defendant/Counter-Plaintiff Jean Agbodjogbe (“Agbodjogbe”) filed a

Counterclaim against Plaintiff in this case. See ECF 78 (sealed Counterclaim); ECF 85 (redacted

Counterclaim). Agbodjogbe’s statement of damages in the Proposed Pretrial Order is as follows:

“Defendants [sic] have [sic] not provided their [sic] position on the issue of damages. The

Defendants [sic] reserve [sic] the right to supplement his response as to the damages he has

incurred as the result of the Plaintiff’s conduct.” ECF 198 at 23. The night before the Pretrial

Conference, Agbodjogbe filed a document containing his damages calculations. ECF 205.

Notwithstanding, for the reasons that follow, and for the reasons stated on the record during the



1
  While the entirety of the Proposed Pretrial Order is sealed, the parties have conferred and
provided the Court with proposed redactions to the Proposed Pretrial Order that will allow the final
version to be filed on the public docket. None of the information contained herein is subject to
redaction.
                                                  1
Pretrial Conference, the Court will impose sanctions sua sponte, and will bar Agbodjogbe from

presenting any evidence on the issue of damages on his Counterclaim.

        Federal Rule of Civil Procedure 26(a)(1)(A)(iii) states that “a party must, without awaiting

a discovery request,” disclose to other parties “a computation of each category of damages

claimed,” and must make available any and all documentation supporting those calculations.

Further, Rule 26(e) imposes a duty on the parties to supplement previous discovery disclosures if

new information arises that renders the previous disclosure “incomplete or incorrect.” At the

Pretrial Conference, Plaintiff informed the Court, and Agbodjogbe conceded, that Agbodjogbe’s

January 9, 2020 filing was the first time in this case that he disclosed his damages to Plaintiff.

Rule 26(a) plainly required that that information be disclosed much earlier in the litigation than

now.

        Rule 37(c)(1) specifically addresses the appropriate sanction should a party fail to disclose

required information. The Rule states that if a party fails to make a disclosure required by Rule

26(a) or (3), then “the party is not allowed to use that information . . . at a trial, unless the failure

was substantially justified or is harmless.”       The Fourth Circuit, citing Rule 37’s advisory

committee notes, characterize the sanction prescribed as an “automatic sanction,” one that

“provides a strong inducement for disclosure of material that the disclosing party would expect to

use as evidence.” S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 595 n.2

(4th Cir. 2003).

        Before imposing this “automatic sanction,” the Court must find that the failure to disclose

was neither “substantially justified” nor “harmless.”           See R. 37(c)(1).       In making this

determination, the Fourth Circuit instructs courts to utilize a five-factor test:

        (1) the surprise to the party against whom the evidence would be offered; (2) the
        ability of that party to cure the surprise; (3) the extent to which allowing the

                                                   2
        evidence would disrupt the trial; (4) the importance of the evidence; and (5) the
        nondisclosing party's explanation for its failure to disclose the evidence.

Southern States, 318 F.3d at 597. While Rule 37(c)(1) is characterized as an “automatic sanction,”

ultimately, the imposition of sanctions rests in this Court’s discretion. E.g., United States v.

Hastings, 126 F.3d 310, 316 (4th Cir. 1997).

        Here, consideration of the five factors demonstrates that there was no substantial

justification for Agbodjogbe’s failure to disclose his damages calculation during discovery, and

that failure was not harmless. First, the surprise to Plaintiff/Counter-Defendant Al-Sabah is clear,

given that Counter-Plaintiff Agbodjogbe’s approximately $4.5 million calculation is not evident

from his Counterclaim. Indeed, the Counterclaim speaks only in terms of amounts “to be

determined at trial,” and the amount of “services rendered” to Al-Sabah. ECF 78, ¶¶ 56, 62, 68.

Second, that surprise cannot be cured. Agbodjogbe made this disclosure with only eleven days

left until trial; there is nothing he could do to cure the surprise to Plaintiff. The third factor cuts in

Agbodjogbe’s favor, as trial would not be disrupted by the introduction of damages evidence, since

trial has not yet begun. See Southern States, 318 F.3d at 598-99 (finding that an expert’s opinion

would disrupt an already ongoing trial because “witnesses from distant places” had already

testified, and would render the parties’ trial preparation “obsolete”).

        The fourth factor also cuts in Agbodjogbe’s favor, though only marginally. While evidence

of his damages is unquestionably important to him, Agbodjogbe’s proposed damages calculations

undercut this proposition in multiple ways. First, his claim for lost personal wages would require

expert testimony, because knowledge of what a real estate investor’s services are worth is the type

of specialized knowledge that requires satisfaction of Federal Rule of Evidence 702’s predicates.




                                                    3
However, Agbodjogbe has not designated any expert witness.2 See ECF 198 at 31. Second,

Agbodjogbe claims as damages the rental value of 306 North Howard Street property and the New

York condominium apartment, as well as the New York apartment’s related condominium fees,

from 2017 to 2019. ECF 205-1 at 1. These are not proper measures of damages for his negligent

misrepresentation, unjust enrichment, and quantum meruit claims, which seek damages for the

value of Agbodjogbe’s past real estate investment services, and for the future value of those

properties that he believes Plaintiff is unlawfully trying to take from him.3 Lastly, Agbodjogbe

makes no request in his Counterclaim for an attorneys’ fees award. See ECF 78, ¶¶ 50-68. All of

these factors diminish the importance of Agbodjogbe’s evidence supporting his damages claims.

       The final factor is Agbodjogbe’s explanation for his failure to disclose. At the Pretrial

Conference, Agbodjogbe’s current counsel explained that they had not entered an appearance in

this case until the later stages of the litigation, and that Agbodjogbe should not be punished for his

prior counsel’s shortcomings. The Court understands that Agbodjogbe’s current counsel did not

enter their appearances until April, 2019 (Mr. Sweeting) and October, 2019 (Mr. White). ECF




2
 Moreover, it is unclear that Agbodjogbe’s claim for “lost wages” bears any relationship to the
value of his services provided to Plaintiff, as he suggests his value to represent the wages “that he
would have otherwise accrued had he not been working on these projects [for Plaintiff].” ECF
205-1 at 1.
3
  In fact, it does not appear that any of the damage categories Agbodjogbe lists in Exhibit A, ECF
205-1 at 1-2, are relevant to the appropriate measure of damages for Counts II and III of his
Counterclaim, unjust enrichment and quantum meruit. Maryland law recognizes that for both an
unjust enrichment claim and a quantum meruit claim that seeks to establish an implied-in-law
contract, the measure of damages is the same – “the gain to the [counter-]defendant, not the loss
by the [counter-]plaintiff.” Mogavero v. Silverstein, 142 Md. App. 259, 276 (2002) (quoting Berry
& Gould v. Berry, 360 Md. 142, 151 (2000)). Further, the damages for a quantum meruit claim
seeking to establish an implied-in-fact contract, the measure of damages is “the reasonable value
of the [counter-]plaintiff’s services.” Id. at 281. Agbodjogbe’s definition of lost wages, see supra
n.2, the fair market rental value of properties for past years, lost business revenue, and attorneys’
fees do not appear to comport with these governing legal principles.
                                                  4
143; ECF 164. Fact discovery was already completed, ECF 133, ¶ 4, and the deadline for making

Rule 26(e) supplementary disclosures had already passed, see ECF 92 at 1. This does not,

however, excuse Agbodjogbe’s failure to disclose his damages calculations until now. In May,

2019, after Mr. Sweeting made his appearance in this case, the parties requested a trial date

sometime after October, 2019, “to ensure that Defendants’ new counsel ha[d] sufficient time to

familiarize himself with this case.” ECF 144, ¶ E. While the Court recognizes the vast increase

in Defendants’ counsels’ workloads in needing to become familiar with all of the facts and issues

for a lengthy trial, counsel should have recognized at some point before the eve of trial that Mr.

Agbodjogbe had not made any of his required damages disclosures.

       In sum, the five Southern States factors compel a finding that Agbodjogbe must be barred

from presenting evidence on the issue of damages on his Counterclaim. Though Agbodjogbe’s

evidence on damages has some marginal importance and would not disrupt an ongoing trial, the

incurable and prejudicial surprise to Plaintiff, coupled with an unpersuasive explanation for the

delay, demonstrate that such a sanction is warranted. For these reasons, and for those stated on

the record during the Pretrial Conference, this Court will impose sanctions pursuant to Rule

37(c)(1) and will bar Agbodjogbe from presenting evidence on the issue of damages on his

Counterclaim. A separate implementing Order follows.



Dated: January 13, 2020                                                     /s/
                                                            Stephanie A. Gallagher
                                                            United States District Judge




                                                5
